Citation Nr: 0215787	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  97-33 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right tarsal navicular with nonunion and 
arthritis, status post-triple arthrodesis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from June 1953 to June 1956 
and from March to October of 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) Waco, Texas Regional Office (RO).  
That decision denied an increased rating for residuals of a 
right ankle fracture, but granted a temporary total 
disability rating for the period of June 9, 1997 to September 
1, 1997, based on surgical treatment requiring convalescence.  
The veteran filed a notice of disagreement (NOD) with regard 
to the claim for an increased rating and the time period for 
the temporary total disability rating.  He perfected his 
appeal with regard to both issues.  A September 2001 rating 
decision extended the period for the temporary total 
evaluation from September 1, 1997 to November 1, 1997, 
extending the time period from three to five months.  The 
Board notes that the veteran requested a four-month temporary 
total evaluation for his convalescence in his VA Form 9, 
Appeal to the Board of Veterans' Appeals dated October 1997.  
As the September 2001 decision granted the full benefit 
sought by the veteran, with regard to the time period for a 
temporary total disability evaluation, that issue is no 
longer on appeal.

In April 2002, the Board further developed the claim of 
entitlement to an increased rating for residuals of a 
fracture of the right tarsal navicular with nonunion and 
arthritis, status post triple arthrodesis pursuant to 
authority granted by 67 Fed. Reg. 3099, 3104 (January 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  Notice of 
the development was provided to the veteran.  His 
representative subsequently responded.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran is in receipt of the maximum disability 
evaluation available under the diagnostic code reflective of 
limitation of motion of his right ankle, and it is not shown 
that a higher evaluation is appropriately assignable under 
any other applicable diagnostic code.

CONCLUSION OF LAW

Residuals of a fracture of the right tarsal navicular with 
nonunion and arthritis, status post triple arthrodesis are 
not more than 20 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 
5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  The 
communications provided the veteran an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOC.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment notes from February 1997 
through June 1997, and VA examination reports from July 1997 
and August 2002.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran fractured 
his right ankle prior to entering service.  A treatment note 
indicated that the veteran was an Army paratrooper and made 
23 jumps prior to discharge from service in 1956.  The 
veteran enlisted in 1957 in the Air Force.  He was 
subsequently given a medical discharge due to his right ankle 
condition.

A February 1958 rating decision granted service connection, 
based on aggravation, for residuals of a fracture to the 
right tarsal navicular with nonunion and arthritis.  An 
initial disability rating of 20 percent was assigned under 
Diagnostic Code 5271.  This is the maximum rating available 
under that diagnostic code.

The veteran filed a claim for an increased rating for his 
right ankle condition in December 1996.

A February 1997 VA treatment note indicated that the veteran 
was seen for right ankle pain.  On examination the right foot 
was inflamed.  There was valgus deformity and decreased range 
of motion in the ankle.  X-rays showed edema and swelling of 
the joint and evidence of motion between the navicular/tarsal 
bones.

An April 1997 VA treatment note indicated that sensation in 
the right ankle was intact to light touch.  Range of motion 
was 10 degrees of dorsiflexion and 30 degrees of plantar 
flexion.  Subtalar motion was about 10 degrees.  X-rays 
showed minimum joint space narrowing, degeneration of the 
subtalar and talonavicular joints.  He was diagnosed with 
degenerative joint disease of the right hind foot with signs 
of pes planus and hallux valgus.

A June 1997 VA treatment note indicated that the veteran was 
diagnosed with right hindfoot degenerative joint disease.  He 
underwent a right foot triple arthrodesis with right anterior 
iliac crest bone graft.

A July 1997 VA examination report noted that the veteran was 
wearing a short length cast at the time of the examination.  
The examiner reviewed the veteran's discharge summary and 
notes from his first post-operative clinic visit.  The 
examiner also reviewed both pre-operative and post-operative 
x-rays.  The examiner noted that it was too soon to determine 
how well the veteran would do post-operatively.  He noted 
that there could be improvement of his pre-operative status.  
He also indicated that it was unlikely that the veteran would 
not have some residual disability.  In addition, the examiner 
noted that there would be a loss of motion at the subtalar 
joints because of the necessary arthrodesis.

An August 2002 VA examination report indicated that the 
veteran reported that he had less pain about the foot and 
ankle since he had the triple arthrodesis.  On examination 
range of motion was from 0 degrees dorsiflexion to 60 degrees 
of plantar flexion.  The veteran could pull up on his heel, 
but could not walk on it.  He could pull up on his toe, but 
could not walk on it.  There was a hallux valgus deformity, 
measuring 30 degrees.  The second toe was hammered and the 
big toe tended to move into the space.  The second toe was 
fixed at 30 degrees of dorsiflexion, the proximal 
interphalangeal joint was flexed 30 degrees and fixed and the 
dorsal interphalangeal joint was flexed and fixed.  There was 
a 7-centimeter anteromedial scar along the course of the neck 
of the talus navicular medial cuneiform area.  It was a well-
healed scar.  There was no motion in the subtalar joint or in 
the mid-foot.  Metatarsals had some motion in them.  The 
ankle joint was not fused.  The examiner indicated that there 
was some osteoarthritis associated with the arthrodesis.  The 
veteran had improved pain, although he was not pain-free.  
The triple arthrodesis weakened movement somewhat and the 
veteran had lost endurance and fatigued more easily.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A 20 percent evaluation is assigned for ankylosis of the 
ankle in plantar flexion less than 30 degrees.  For ankylosis 
of the ankle in plantar flexion, between 30 and 40 degrees, 
or in dorsiflexion, between 0 and 10 degrees, a 30 percent 
rating is warranted.  A 40 percent rating is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2001).


Marked limitation of ankle motion warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  This 
is the maximum disability rating available under this 
diagnostic code.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against the assignment of a 
rating in excess of 20 percent for residuals of a fracture of 
the right tarsal navicular with nonunion and arthritis, 
status post triple arthrodesis.  The Board notes that the 
clinical evidence does not show ankylosis of the right ankle.  
The August 2002 VA examination report specifically noted that 
the ankle was not fused.  Accordingly, consideration of  
Diagnostic Code 5270 is not appropriate.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5270.

Under the applicable Diagnostic Code that addresses the 
limitation of motion of ankle, the veteran cannot obtain an 
evaluation in excess of 20 percent, as that is the maximum 
available rating under that diagnostic code.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202.  However, the analysis in DeLuca does not assist 
the veteran, as he is receiving the maximum disability 
evaluation for limitation of motion of the ankle.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board further notes that a separate evaluation for the 
degenerative joint disease of the right ankle cannot 
appropriately be assigned, as the veteran's current 
evaluation is based on his limitation of motion, which is 
compensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(when limitation of motion of the specific joint or joints 
involved is noncompensable, an evaluation of 10 percent may 
be assigned for each such major joint or group of minor 
joints affected by limitation of motion.  However, an 
evaluation assigned for arthritis will not be combined with 
ratings based on limitation of motion).

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's right ankle disability alone has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization for the period at issue.  
In the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an increased rating for residuals of the right 
tarsal navicular fracture with nonunion and arthritis, 
status-post-triple arthrodesis, currently evaluated as 20 
percent disabling, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.
 

